



EXHIBIT 10.2


EXECUTION VERSION




NINTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT


THIS NINTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into effective July 1,
2017 (the “Effective Date”), by and among FLOTEK INDUSTRIES, INC., a corporation
organized under the laws of the State of Delaware (“Holdings”), FLOTEK
CHEMISTRY, LLC, a limited liability company organized under the laws of the
State of Oklahoma (“Flotek Chemistry”), CESI MANUFACTURING, LLC, a limited
liability company organized under the laws of the State of Oklahoma (“CESI
Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a corporation organized under
the laws of the State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation
organized under the laws of the State of Delaware (“Teledrift”), TURBECO, INC.,
a corporation organized under the laws of the State of Texas (“Turbeco”), USA
PETROVALVE, INC., a corporation organized under the laws of the State of Texas
(“USA Petrovalve”), FLORIDA CHEMICAL COMPANY, INC., a corporation organized
under the laws of the State of Delaware (“Florida Chemical”), SITELARK LLC, a
limited liability company organized under the laws of the State of Texas
(“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited liability company
organized under the laws of the State of Texas (“Ecuador Management”), FLOTEK
ECUADOR INVESTMENTS LLC, a limited liability company organized under the laws of
the State of Texas (“Ecuador Investments”), FLOTEK EXPORT, INC., a corporation
organized under the laws of the State of Texas (“Export”), ECLIPSE IOR SERVICES,
LLC, a limited liability company organized under the laws of the State of Texas
(“EOGA”), FRACMAX ANALYTICS, LLC, a limited liability company organized under
the laws of the State of Texas (“Fracmax”), FC PRO, LLC, a limited liability
company organized under the laws of the State of Delaware (“FC PRO”), FLOTEK
HYDRALIFT, INC., a corporation organized under the laws of the State of Texas
(“Hydralift”; and together with Holdings, Flotek Chemistry, CESI Manufacturing,
MTI, Teledrift, Turbeco, USA Petrovalve, Florida Chemical, Sitelark, Ecuador
Management, Ecuador Investments, Export, EOGA, Fracmax and FC PRO, collectively,
the “Borrowers” and each individually, a “Borrower”), the financial institutions
which are now or which hereafter become a party thereto (collectively, the
“Lenders” and each individually a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as a Lender and as agent for Lenders (in such capacity, “Agent”).
PRELIMINARY STATEMENTS
Borrowers, Lenders and Agent are parties to that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated May 10, 2013, as
amended by that certain First Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of December 31, 2013, that
certain Second Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of December 5, 2014, that certain Third Amendment
to Amended and Restated Revolving Credit, Term Loan and Security Agreement,
dated as of June 19, 2015, that certain Fourth Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of July 21, 2015,
that certain Fifth Amendment to


1

--------------------------------------------------------------------------------





Amended and Restated Revolving Credit, Term Loan and Security Agreement, dated
as of March 31, 2016, that certain Sixth Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of November 2,
2016, that certain Seventh Amendment to Amended and Restated Revolving Credit,
Term Loan and Security Agreement and Sixth Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, effective as of March 31,
2017, and that certain Eighth Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, effective as of June 7, 2017 (as it
may be further amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”); and


B.Borrowers have requested that Agent and the Lenders make certain amendments to
the Credit Agreement; and
C.    Subject to the terms and conditions set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to make certain amendments to
the Credit Agreement, all as set forth herein.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
1.01    Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
AMENDMENT
2.01    Amendment to Section 1.2 – Amended Definitions. Effective as of the
Effective Date, the definition of “Permitted Loans” set forth in Section 1.2 is
hereby deleted in its entirety and replaced with the following:
“Permitted Loans” shall mean: (a) the extension of trade credit by a Borrower to
its Customer(s), in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms; (b)
loans to employees in the Ordinary Course of Business not to exceed as to all
such loans the aggregate amount of $100,000 at any time outstanding; (c) loans
to Flotek Industries Holding Limited, Flotek Industries UK Limited, Flotek
Technologies ULC, Flotek Chemical Ecuador CIA LTDA, Petrovalve International,
Inc. or Flotek Industries, FZE (x) up to a maximum aggregate amount of
$10,000,000 during 2015, and (y) thereafter, in an aggregate amount not to
exceed $5,000,000 in any fiscal year; provided, however: (i) any such loan to
Flotek Industries UK Limited is evidenced by an intercompany promissory note in
form and substance acceptable to Agent in its Permitted Discretion (the
“Intercompany Note”); (ii) Flotek Industries UK Limited, simultaneously with the
making of such Intercompany Note, grants Holdings a Lien to secure its
obligations under the Intercompany Note pursuant to a security agreement or
similar document in form and substance acceptable to Agent in its Permitted
Discretion (the “Intercompany Security Agreement”); (iii) Holdings


2

--------------------------------------------------------------------------------





perfects each Lien granted under the Intercompany Security Agreement; and (iv)
Holdings assigns pursuant to an assignment agreement in form and substance
satisfactory to Agent in its Permitted Discretion to Agent for the benefit of
itself and the Lenders, the Intercompany Note, the Intercompany Security
Agreement and each Lien granted pursuant to the Intercompany Security Agreement,
including all recording and filing instruments evidencing any such Lien; (d)
loans by Flotek Industries Holding Limited, Flotek Industries UK Limited and/or
Flotek Technologies ULC to fund the Omani Investment; (e) loans by Holdings to
CoilChem Water Technologies, LLC, not to exceed a maximum aggregate amount of
$400,000 and so long as collaterally assigned to Agent for the benefit of the
Secured Parties, acceptable to Agent in its Permitted Discretion; (f) loans by
Holdings to Resurgence Resources Group, LLC, not to exceed a maximum aggregate
amount of $1,000,000 and so long as collaterally assigned to Agent for the
benefit of the Secured Parties, acceptable to Agent in its Permitted Discretion
and (g) loans to Credit Parties to the extent permitted by clause (e) of the
definition of Permitted Indebtedness.
2.02    Amendment to Section 1.2 – New Definitions. Effective as of the
Effective Date, the following new definitions of “Ninth Amendment” and “Ninth
Amendment Effective Date” shall be added to Section 1.2 in the proper alphabetic
order:
“Ninth Amendment” shall mean that certain Ninth Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of the
Ninth Amendment Effective Date, by and among, Borrowers, Agent and Lender.


“Ninth Amendment Effective Date” shall mean July 1, 2017.
ARTICLE III
CONDITIONS PRECEDENT
3.01    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agent:
(a)    Agent shall have received the following documents or items, each in form
and substance satisfactory to Agent and its legal counsel:
(i)    this Amendment duly executed by each Borrower;
(ii)    [reserved];
(iv)    all other documents Agent may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby; and


(v)    all other fees, costs and expenses owed to or incurred by Agent and
Lenders arising in connection with the Credit Agreement, the Other Documents, or
this Amendment.


(b)    The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and


3

--------------------------------------------------------------------------------





(c)    No Default or Event of Default shall have occurred and be continuing.
3.02    No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and Agent or any Lender, and
the failure of Agent or any Lender at any time or times hereafter to require
strict performance by any Borrower of any provision thereof shall not waive,
affect or diminish any right of Agent to thereafter demand strict compliance
therewith. Agent and each Lender hereby reserve all rights granted under the
Credit Agreement, the Other Documents, this Amendment and any other contract or
instrument between any Borrower, Lenders and Agent.
ARTICLE IV
RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS


4.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect. Each Borrower hereby agrees that all liens and
security interest securing payment of the Obligations under the Credit Agreement
are hereby collectively renewed, ratified and brought forward as security for
the payment and performance of the Obligations. Each Borrower and Agent agree
that the Credit Agreement and the Other Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.


4.02    Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.
ARTICLE V
MISCELLANEOUS PROVISIONS
5.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.
5.02    Reference to Credit Agreement. Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as


4

--------------------------------------------------------------------------------





amended hereby, are hereby amended so that any reference in the Credit Agreement
and such Other Documents to the Credit Agreement shall mean a reference to the
Credit Agreement as amended hereby.
5.03    Expenses of Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by Agent in connection with
any and all amendments, modifications, and supplements to the Other Documents,
including, without limitation, the costs and fees of Agent’s legal counsel, and
all costs and expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
Other Documents, including, without, limitation, the costs and fees of Agent’s
legal counsel.
5.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
5.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.
5.06    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
5.07    Effect of Waiver. No consent or waiver, express or implied, by Lenders
or Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.
5.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
5.09    Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND AGENT.


5

--------------------------------------------------------------------------------





5.11    Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND AGENT. EACH
BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDERS AND AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND AGENT TO SUCH BORROWER UNDER
THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
5.12    Guarantors Consent, Ratification and Release. Each of the undersigned
Guarantors hereby consents to the terms of this Amendment, confirms and ratifies
the terms of that certain Guaranty dated as of May 10, 2013 (the “FTK Guaranty”)
executed by each of the undersigned in favor of Agent and the other Lenders.
Each of the undersigned Guarantors acknowledges that its Guaranty is in full
force and effect and ratifies the same, acknowledges that such undersigned has
no defense, counterclaim, set-off or any other claim to diminish such
undersigned’s liability under such documents, that such undersigned’s consent is
not required to the effectiveness of the within and foregoing Amendment, and
that no consent by any such undersigned is required for the effectiveness of any
future amendment, modification, forbearance or other action with respect to the
Obligations, the Collateral, or any of the Other Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR
HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION,


6

--------------------------------------------------------------------------------





ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY AGREEMENT, AS
AMENDED BY THIS AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT AND THIS CONSENT.








































[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]










































7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.


BORROWERS:
 
 
FLOTEK INDUSTRIES, INC., a Delaware corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
FLOTEK CHEMISTRY, LLC, an Oklahoma limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO
 
 
CESI MANUFACTURING, LLC, an Oklahoma limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO
 
 
 
 
MATERIAL TRANSLOGISTICS, INC., a Texas corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
TELEDRIFT COMPANY, a Delaware corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President






--------------------------------------------------------------------------------





 
TURBECO, INC., a Texas corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
USA PETROVALVE, INC., a Texas corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
FLORIDA CHEMICAL COMPANY, INC., a Delaware corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
SITELARK LLC, a Texas limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO
 
 
 
 
FLOTEK ECUADOR MANAGEMENT LLC, a Texas limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
FLOTEK ECUADOR INVESTMENTS LLC, a Texas limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President






--------------------------------------------------------------------------------





 
FLOTEK EXPORT, INC., a Texas corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
FLOTEK HYDRALIFT, INC., a Texas corporation
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
FRACMAX ANALYTICS, LLC, a Texas limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
FC PRO, LLC, a Delaware limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO
 
 
 
 
ECLIPSE IOR SERVICES, LLC, a Texas limited liability company
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO






--------------------------------------------------------------------------------






GUARANTORS:
 
 
FLOTEK PAYMASTER, INC.
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President
 
 
 
 
FLOTEK INTERNATIONAL, INC.
 
 
 
 
By:
/s/ JOHN CHISHOLM
 
Name:
John Chisholm
 
Title:
CEO and President








--------------------------------------------------------------------------------






AGENT:
PNC BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ ANITA PULIGANDLA
Name:
Anita Puligandla
Title:
Vice President
 
PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention: Relationship Manager (Flotek)
Telephone: (214) 871-1256
Facsimile: (214) 871-2015
 
Revolving Commitment Percentage: 100%
Revolving Commitment Amount $65,000,000






